Title: C. W. F. Dumas to John Adams: A Translation, 8 May 1782
From: Dumas, Charles William Frederic
To: Adams, John




8 May 1782


Mr. Dumas’ verbal message on behalf of Mr. Adams to the secretary of the town of Schiedam on 8 May 1782.
The diversity of sentiments existing in this republic regarding the circumstances in which it stands relative to the United States of America, having appeared to Mr. Adams capable of causing some embarrassment to the merchants of Schiedam if he accepted their polite invitation, he has thought that he could not better prove the regard and affection that he has for those gentlemen than by declining their polite request. He, therefore, has charged me, sir, to assure you of his extreme sensibility to the honor and friendship they have manifested in his person to his sovereign and of his intention not only to mention it in his first dispatches to Congress but also to show on all occasions how much he is disposed to reciprocate this cordial civility by every means in his power.
